                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE


UNITED STATES OF AMERICA                       )
                                               )
v.                                             )      No. 3:02-CR-010
                                               )          3:02-CR-026
                                               )
CHARLES ALLEN LEQUIRE                          )


                                      ORDER

        This Court’s judgment in Case Number 3:02-CR-010 imposed a prison sentence of

720 months along with restitution in the amount of $15,021.90, to be served concurrently

with the sentence imposed in Case Number 3:02-CR-026,. The defendant remains in

Bureau of Prisons (“BOP”) custody with a current projected release date of October 13,

2055.

        The defendant has now moved, pro se, for the Court to suspend his restitution

obligation. [3:02-CR-010, doc. 104; 3:02-CR-026, doc. 44]. The defendant is currently

housed at the BOP’s “Supermax” penitentiary in Florence, Colorado. He argues that,

because he is unable to work at his present facility, the restitution payments (which he

describes as “not less than $25.00 per quarter”) impact his ability to buy toiletries,

telephone calls, and stamps.

        Under certain circumstances, a court may adjust a restitution payment schedule

upon a showing of a “material change in the defendant’s economic circumstances.” See

18 U.S.C. § 3664(k). This Court finds no such material change in the present case. The
Court has reviewed the defendant’s BOP transfer report which shows that he has been

housed at USP Florence since 2015. His placement there is hardly a new development.

Moreover, the defendant admittedly remains able to purchase personal hygiene items,

telephone calls, and stamps, although perhaps not in the quantities he would prefer.

      The defendant’s motion to suspend his very minimal restitution obligation [3:02-

CR-010, doc. 104; 3:02-CR-026, doc. 44] is DENIED.

             IT IS SO ORDERED.



                                                       ENTER:

                                                               s/ Leon Jordan
                                                         United States District Judge




                                            2
